In an action to recover damages, inter alia, for malicious prosecution, abuse of process and prima facie tort, the plaintiffs appeal from a judgment of the Supreme Court, Dutchess County, dated April 7, 1986, which dismissed their complaint for failure to state a cause of action. The plaintiffs’ notice of appeal from the order of the same court, dated January 21, 1986, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, without costs or disbursements, for reasons stated by Justice Jiudice at the Supreme Court, Dutchess County. Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.